Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Claims 1-13 are under examination.  
 
2.   It is noted that applicant’s 10/23/19 certificate of transmittal refers to the application as a divisional application.  There was no restriction requirement made in the parent application thus, the instant application is a continuation application. 

3.   The Title is objected to because it does not accurately describe the invention under examination.  The claims do not encompass the treating of graft versus host disease.

Appropriate correction is required.

4.   The specification is objected to:
A) Dozens of words are randomly capitalized throughout the specification, e.g., at least 38 at page 12 alone.  Applicant is advised that only proper nouns are capitalized in the English language.   Accordingly, “Atherosclerosis” is properly “atherosclerosis”, “Multiple Sclerosis” is properly “multiple sclerosis”, etc.  This is not an exhaustive list.  Applicant is required to review and correct all spelling errors throughout the specification.
B) The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code (e.g., page 21).  Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code.  See MPEP § 608.01.

Appropriate correction is required.

5.   Claims 6 and 12 are objected to:
A) “H202” is properly “H2O2”.

Appropriate correction is required.



6.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.   Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conget et al. (2010) as evidenced by WO 2012/087241 (IDS).

Conget et al. teach the administration of mesenchymal stromal cells (also referred to as mesenchymal stem cells, MSCs) to a patient for the treatment of dystrophic epidermolysis bullosa (see particularly, the abstract).  Because MSCs shed exosomes the patient has effectively been administered exosomes thus, the reference anticipates the method of the instant claims.  WO 2012/087241 is cited as evidence of the inherent properties of the exosomes of the instant claims.  At page 1, “Exosomes have been shown to mediate intercellular communication particularly in immune cells…” (i.e., “homeostasis”, Claims 1 and 2).  At page 3, “The mesenchymal stem cell particle may have a size of between 50 nm and 150 nm,” (Claims 7 and 13).  At page 4, “The [exosome] size may be as determined by electron microscopy,” (Claims 7 and 13).  At page 3, “The mesenchymal stem cell particle may be capable of reducing infarct size for example as assayed in a mouse or pig model of myocardial ischemia and reperfusion injury…The mesenchymal stem cell particle may be capable of reducing oxidative stress for example as assayed in an in vitro assay of hydrogen peroxide (H2O2)-induced cell death (Claims 6 and 12).

The reference clearly anticipates the claimed inventions. 

8.   Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrof et al. (2015) as evidenced by WO 2012/087241 (IDS).

Petrof et al. teach the administration of mesenchymal stromal cells (also referred to as mesenchymal stem cells, MSCs) to a patient for the treatment of dystrophic epidermolysis bullosa (see particularly, page 2319, column 2).  Because MSCs shed exosomes the patient has effectively been administered exosomes thus, the reference anticipates the method of the instant claims.  WO 2012/087241 is cited as evidence of the inherent properties of the exosomes of the instant claims.  At page 1, “Exosomes have been shown to mediate intercellular communication particularly in immune cells…” (Claims 1 and 2).  At page 3, “The mesenchymal stem cell particle may have a size of between 50 nm and 150 nm,” (Claims 7 and 13).  At page 4, “The [exosome] size may be as determined by electron microscopy,” (Claims 7 and 13).  At page 3, “The mesenchymal stem cell particle may be capable of reducing infarct size for example as assayed in a mouse or pig model of myocardial ischemia and reperfusion injury…The mesenchymal stem cell particle may be capable of reducing oxidative stress for example as assayed in an in vitro assay of hydrogen peroxide (H2O2)-induced cell death (Claims 6 and 12).

The reference clearly anticipates the claimed inventions. 

9.   No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 8/11/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644